Case: 4:18-cv-01732-SPM Doc. #: 173 Filed: 06/18/21 Page: 1 of 3 PageID #: 991




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 BRENDA GIVENS and GARY GIVENS,                 )
 Individually, and on behalf of Zachary         )
 Givens, deceased,                              )
                                                )
                                                )
        Plaintiff,                              )
                                                )      Cause No. 4:18-cv-01732 SPM
   v.                                           )
                                                )
 Saint Louis County, Gerald Kearney, RN,        )
 Kristy Gonzales, RN, Connie Heitman, RN,       )
 Irma Jensen, RN, Laura Williams, RN,           )
 Tammy Goss, LPN, Shyla Howard, RN,             )
 Jessica Farris, MA, Ashley Robertson, RN,      )
 C. Portell, RN, J. Tippett, RN, A. Woods,      )
 RN, Jen Douglas, RN, J. Quadea, L.             )
 Wellman, RN, M. King, Marie Walker,            )
 M.D., and Philomena Akoh, M.D.                 )
                                                )
                                                )
                                                )
         Defendants.                            )

  DEFENDANTS’ NOTICE NON-OPPOSISTION TO PLAINTIFFS’ MOTION FOR
  LEAVE TO DISMISS DEFENDANTS MARIE WALKER, M.D. AND PHILOMENA
                           AKOH, M.D.

        COME NOW Defendants Gerard Kearney RN, Christi Gonzales, RN, Connie Heitman,

RN, Irma Jensen RN, Laura Williams, RN, Tammy Goss LPN, Shyla Howard, RN, Jessica Farris

MA, Ashley Robertson, RN Carrie Portell RN, Jessica J. Tippett, RN, Amanda Woods, RN, Jen

Douglas RN, J. Quadea, Lisa Wellman RN, and Michael King, RN, by and through their counsel,

and hereby give notice as requested by this Court of their Non-Opposition to the Plaintiffs’ Motion

for Leave to Dismiss Defendants Marie Walker, M.D. and Philomena Akoh, M.D.

        1.     Plaintiffs filed their Motion for Leave to Dismiss Defendants Marie Walker and

Philomena Akoh, M.D., with prejudice on June 3, 2021.

                                                1
Case: 4:18-cv-01732-SPM Doc. #: 173 Filed: 06/18/21 Page: 2 of 3 PageID #: 992




       2.      On June 4, 2021, this Court entered an order directing Defendants to file a response

to Plaintiffs’ motion in order to advise this Court as to whether granting Plaintiffs’ Motion for

Leave to Dismiss Defendants Marie Walker, M.D. and Philomena Akoh, M.D. will have a

prejudicial effect on Defendants. The time to advise the Court on the issue was extended to June

18th 2021.

       3.       After a comprehensive review, of the case to determine whether there would

be any prejudicial effect on Defendants, if this Court grants Plaintiffs’ Motion for Leave to Dismiss

the Defendants Marie Walker, M.D. and Philomena Akoh, M.D.

       4.       The Defendants Gerard Kearney RN, Christi Gonzales, RN, Connie Heitman, RN,

Irma Jensen RN, Laura Williams, RN, Tammy Goss LPN, Shyla Howard, RN, Jessica Farris MA,

Ashley Robertson, RN Carrie Portell RN, Jessica J. Tippett, RN, Amanda Woods, RN, Jen

Douglas RN, J. Quadea, Lisa Wellman RN, and Michael King, RN could find no prejudicial

effect befalling to them and therefore now file this Notice of Non-Opposition to the Plaintiffs

Motion to Dismiss Dr.’s Marie Walker and Philomena Akoh from the case.

       WHEREFORE, Defendants Gerard Kearney RN, Christi Gonzales, RN, Connie Heitman,

RN, Irma Jensen RN, Laura Williams, RN, Tammy Goss LPN, Shyla Howard, RN, Jessica Farris

MA, Ashley Robertson, RN Carrie Portell RN, Jessica J. Tippett, RN, Amanda Woods, RN, Jen

Douglas RN, J. Quadea, Lisa Wellman RN, and Michael King, RN, respectfully request that the

Court permit and/or Grant the Plaintiffs’ Motion for Leave to Dismiss Defendants Marie Walker,

M.D. and Philomena Akoh, M.D.




                                              Respectfully submitted,

                                              WIEDNER & McAULIFFE, LTD.
                                                 2
Case: 4:18-cv-01732-SPM Doc. #: 173 Filed: 06/18/21 Page: 3 of 3 PageID #: 993




                                               /s/ Gregory D. DeBeer
                                              C. Zachary Vaughn, #56408MO
                                              Gregory D. DeBeer, #62129MO
                                              Daniel J. Gerwitz, #71893MO
                                              WIEDNER & McAULIFFE, LTD.
                                              101 S. Hanley, Ste. 1450
                                              St. Louis, Missouri 63105
                                              (314) 721-3400 – telephone
                                              (314) 725-5755 – fax
                                              czvaughn@wmlaw.com
                                              gddebeer@wmlaw.com
                                              djgerwitz@wmlaw.com
                                              Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy was served via the Court’s

electronic filing system this 18th day of June, 2021 upon all parties of record.

                                              /s/ Gregory D. DeBeer




                                                 3
